Case 2:18-cv-13681-SFC-APP ECF No. 127, PageID.4888 Filed 12/02/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Justin Reid,

        Plaintiff,

v.                                             Case No. 18-13681

City of Detroit, et al.,                       Sean F. Cox
                                               United States District Court Judge
      Defendants.
__________________________/

                         ORDER DENYING PLAINTIFF’S
           SECOND MOTION FOR DEFAULT JUDGMENT AS TO LIABILITY
                     AGAINST DEFENDANT LEAVELLS AND
             HIS MOTION TO FILE EXHIBITS IN TRADITIONAL MANNER

        In this § 1983 action, Plaintiff filed a motion seeking a default judgment as to liability as

to Defendant Arthur Leavells only. This Court denied that motion in an Opinion and Order and

later denied Plaintiff’s motion seeking reconsideration of that ruling. The matter is now before

the Court on a second motion filed by Plaintiff asking this Court to rule that Leavells is liable for

violating his Fourth Amendment rights based on the well-pleaded factual allegations in his

operative pleading. The Court concludes that a hearing is not necessary and orders that the

motion will be decided without a hearing. As explained below, the motion is DENIED as

untimely and for lack of merit. This Court has now considered, for a third time, whether the

well-pleaded allegations in the operative complaint are sufficient to impose liability on Leavells

for a violation of Reid’s Fourth Amendment rights and still concludes that they are not.




                                                  1
Case 2:18-cv-13681-SFC-APP ECF No. 127, PageID.4889 Filed 12/02/20 Page 2 of 6




                                         BACKGROUND

       In this civil action, Plaintiff Justin Reid asserts §1983 claims against the City of Detroit

and five of its current or former police officers, alleging that the officers violated his Fourth

Amendment rights during the execution of a search warrant at his business premises.

       The original complaint in this case was filed on November 26, 2018. A First Amended

Complaint was filed on March 28, 2019. (ECF No. 19).

       As to Defendant Leavells, Plaintiff filed a motion seeking to serve him with the First

Amended Complaint by substituted service by publication. This Court granted that motion and

Plaintiff later filed a Certificate of Service indicating that Leavells had been served with the First

Amended Complaint via publication.

       Plaintiff requested a Clerk’s Entry of Default on September 10, 2019, and a Clerk’s Entry

of Default was issued as to Defendant Leavells on September 11, 2019.

       Plaintiff did not seek a default judgment against Leavells during the months of

September, October, or November of 2019.

       On December 1, 2019, following a ruling on a Motion to Dismiss, Plaintiff filed a Second

Amended Complaint. It is undisputed that Plaintiff did not serve Defendant Leavells with the

Second Amended Complaint.

       On May 25, 2020, shortly before the deadline for filing all motions in this case, Plaintiff

filed a motion seeking a default judgment against Leavells.

       On October 5, 2020, this Court denied that motion in an Opinion and Order. (See ECF

No. 117). As explained in it, Plaintiff served Defendant Leavells with the First Amended

Complaint, and obtained a Clerk’s Entry of Default when that was the operative complaint.


                                                  2
Case 2:18-cv-13681-SFC-APP ECF No. 127, PageID.4890 Filed 12/02/20 Page 3 of 6




Plaintiff later filed a Second Amended Complaint, that included a new claim against Leavells,

thereby requiring Plaintiff to serve that amended pleading on Leavells. But Plaintiff failed to do

so. The case law reflects that under these circumstances, Plaintiff may only seek a default

judgment against Leavells as to the First Amended Complaint. This Court concludes that the

First Amended Complaint, even when all well-pleaded factual allegations as to Leavells are

accepted as true, fails to establish that Leavells is liable for violating Plaintiff’s Fourth

Amendment rights.

        On October 7, 2020, Plaintiff filed a Motion for Reconsideration, wherein Plaintiff asked

the Court to reconsider that ruling. (ECF No. 118). This Court denied Plaintiff’s Motion for

Reconsideration in an Order issued on November 16, 2020. (ECF No. 122).

        On November 25, 2010, Plaintiff filed a new motion seeking a default judgment against

Defendant Leavells as to liability, without seeking leave to do so. (ECF No. 125). In support of

that motion, Plaintiff filed fifteen exhibits.

        Plaintiff also filed an “Ex Parte Motion For Leave To File Exhibit In The Traditional

Manner” (ECF N. 126), asking to file documents from a criminal case (a 24-page plea agreement

and a 90-page jury trial transcript) in the traditional manner.

                                             ANALYSIS

I.      Plaintiff’s November 25, 2020 Motion Is Denied As Untimely.

        The deadline for filing any motions in this case was June 15, 2020. Although Plaintiff

Reid received a Clerk’s Entry of Default as to Defendant Leavells on September 11, 2019, he did

not file a motion seeking a default judgment against Defendant Leavells until shortly before that

deadline.


                                                   3
Case 2:18-cv-13681-SFC-APP ECF No. 127, PageID.4891 Filed 12/02/20 Page 4 of 6




       This Court denied Reid’s motion seeking a default judgment against Defendant Leavells

in an Opinion and Order issued on October 5, 2020. This Court did not deny the motion without

prejudice.

       Reid then filed a Motion for Reconsideration, which this Court denied in an Order issued

on November 16, 2020.

       Reid’s November 25, 2020 motion – filed some five months after the deadline for filing

any motions in this case – is untimely. As such, the Court concludes that the motion should be

denied on that basis.

II.    Moreover, Even If Plaintiff Had Timely Filed The Motion, This Court Would Deny
       It For Lack Of Merit.

       In his untimely motion, Reid asks this Court to enter a default judgment as to liability

against Defendant Leavells, based upon the allegations in Reid’s First Amended Complaint.

Even if Reid had timely filed this motion, the Court would deny it for lack of merit.

       Pursuant to Fed. R. Civ. P. 55(b) a judgment by default may be entered against a

defendant who has failed to plead or otherwise defend against an action. Here, a Clerk’s Entry

of Default was issued as to Defendant Leavells on September 11, 2019, after he failed to answer

Reid’s First Amended Complaint.

       Reid appears to be believe that he is entitled to a default judgment as to liability simply

because he obtained a clerk’s entry of default as to Leavells. (See ECF No. 125 at PageID.4629,

presenting one question presented – whether the Court should enter a default judgment as to

liability against Leavells “where the Clerk entered default against Leavells and he has failed to

appear or otherwise defend this action?”, and at PageID.4635, arguing “[t]he issue of liability as

to Defendant Leavells is no longer in dispute given his default in this matter.”).

                                                 4
Case 2:18-cv-13681-SFC-APP ECF No. 127, PageID.4892 Filed 12/02/20 Page 5 of 6




         It is well-established, however, that the liability of a defendant in a civil action is not

established simply by virtue of a clerk’s entry of default against that defendant. Wright &

Miller, FEDERAL PRACTICE AND PROCEDURE: Civil, 2688.1. That is because “[u]pon entry of

default, only those well-pleaded allegations relating to liability are taken as true.” In re Family

Resorts of America, Inc., 1992 WL 174539 at *4 (6th Cir. 1992); see also Antoine v. Atlas

Turner, Inc., 66 F.3d 105, 110 (6th Cir. 1995) (“Once a default has been entered by the Clerk’s

Officer,” only a plaintiff’s well-pleaded factual allegations are deemed admitted.)

         After a default, it remains the district court’s responsibility to determine whether the

well-pleaded factual allegations in the complaint at issue are sufficient to establish a defendant’s

liability. Nishimatsu Constr. Co. Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir.

1975); United States v. $525,695.24 Seized from JPMorgan Chase, 869 F.3d 429, 441 (6th Cir.

2017); Wright & Miller, FEDERAL PRACTICE AND PROCEDURE, § 2688 (“[E]ven after default it

remains for the court to consider whether the unchallenged facts constitute a legitimate cause of

action, since a party in default does not admit mere conclusions of law.”)

         This Court explained this applicable standard in its Opinion & Order denying Reid’s first

motion for default judgment as to Leavells. (10/5/20 Opinion & Order at 7). This Court then

noted:

                 Reid’s motion acknowledges this applicable standard. (See Pl.’s Br. at ii-
         iii). But his motion and brief fail to explain how the well-pleaded allegations
         against Defendant Leavells establish his liability for any § 1983 claim asserted
         against him. Rather than focus on the actual allegations asserted against Leavells
         (in either the First or Second Amended Complaints), Reid’s motion attaches and
         relies on matters outside of the pleadings: 1) a plea agreement that Leavells
         entered into in a criminal case not related to this action; and 2) some trial
         testimony of Leavells in a criminal trial against others.

(Id.). This Court explained that none of that comes into play in evaluating whether Reid’s well-

                                                    5
Case 2:18-cv-13681-SFC-APP ECF No. 127, PageID.4893 Filed 12/02/20 Page 6 of 6




pleaded factual allegations in the operative complaint in this case are sufficient to establish

liability for any Fourth Amendment claim asserted against Leavells. (Id.).

       In his November 25, 2020 motion, Reid asks this Court to rule that Leavells is liable for

violating this Fourth Amendment rights based on the well-pleaded factual allegations in his First

Amended Complaint. Again, however, Reid does not address the factual allegations in the

operative pleading and attempt to show that they are sufficient to impose liability upon Leavells

for a Fourth Amendment violation of Reid’s rights. Rather, Reid again directs the Court to

matters outside of the pleadings, such as filings from other cases.

       This Court’s October 5, 2020 Opinion and Order carefully considered whether the well-

pleaded factual allegations in Reid’s First Amended Complaint are sufficient to establish liability

for any Fourth Amendment claim asserted against Leavells. (10/5/20 Opinion & Order at 14-

15). This Court continues to conclude that the allegations in that pleading are insufficient to

establish liability as to Leavells. As such, even if the pending motion had been timely filed by

Reid, it would be denied for lack of merit.

                                          CONCLUSION

       Accordingly, IT IS ORDERED that Reid’s November 25, 2020 Motion (ECF No. 125) is

DENIED.

       IT IS FURTHER ORDERED that Reid’s motion seeking to file exhibits to that motion in

the traditional manner (ECF No. 126) is DENIED, as the exhibits he seeks to file in the

traditional manner have no bearing on the issue addressed in the motion.

       IT IS SO ORDERED.
                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: December 2, 2020


                                                  6
